Citation Nr: 9904505	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.  

In an August 1994 rating action the Department of Veterans 
Affairs (VA) Regional Office, Detroit, Michigan, confirmed 
and continued a 10 percent evaluation for residuals of a 
gunshot wound of the veteran's left forearm.  The veteran 
appealed from that decision.  He also appealed from a 
December 1994 decision by the regional office that he was not 
basically eligible for nonservice-connected disability 
pension benefits since he had no wartime service.

By decision dated in September 1996, the Board of Veterans' 
Appeals (Board) denied entitlement to an increased evaluation 
for the gunshot wound residuals of the veteran's left 
forearm.  The Board also held that the veteran was not 
basically eligible for nonservice-connected disability 
pension benefits.  The veteran then appealed the decision to 
the United States Court of Veterans Appeals (hereinafter the 
Court).  In a decision dated in March 1998 the Court affirmed 
the decision of the Board regarding the veteran's claim for 
nonservice-connected disability pension benefits.  The Court 
vacated and remanded that portion of the Board's decision 
pertaining to an increased rating for residuals of the 
gunshot wound of the veteran's left forearm since the 
applicable rating schedule provisions pertaining to muscle 
injuries had been amended in July 1997.  In September 1998 
the Board remanded the case to the regional office for 
adjudication of the issue of an increased rating for the 
gunshot wound residuals of the veteran's left arm according 
to the amended schedular criteria, or the old criteria, 
whichever was to his advantage.  In September 1998 the 
regional office again confirmed and continued the 10 percent 
evaluation for the gunshot wound residuals of the veteran's 
left forearm and he was provided a supplemental statement of 
the case that included the amended rating schedule 
provisions.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The residuals of a gunshot wound of the veteran's left 
forearm consist of some loss of muscle bulk, slight weakness 
of grip, and a well-healed scar.  There is no limitation of 
motion of the hand or wrist.

3.  The gunshot wound residuals of the veteran's left forearm 
involve only one muscle group and are of no more than 
moderate severity.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the veteran's left forearm is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.56, Part 
4, Code 5307 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

I.  Background

The veteran's service medical records disclose that he was 
admitted to a General Hospital on November 12, 1960, for 
treatment of a 45-caliber gunshot wound of the left forearm 
that had been accidentally self-inflicted.  Examination 
showed an open wound on the flexor surface which appeared to 
be a wound of entrance, 2 centimeters in diameter, just 
inferior to the medial humeral condyle and another wound 2 
1/2 centimeters in diameter on the volar aspect of the left 
forearm, 6 inches further distally.  There was no crepitus 
and no peripheral evidence of artery or nerve involvement.  
X-ray studies showed no bony involvement.

The veteran was taken to the operating room on November 13, 
1960, where debridement of the two wounds was performed and 
the wounds were left open.  On November 17, he had a delayed 
primary closure of the two wounds.  The veteran remained 
afebrile throughout the whole course, and on November 25, 
1960, the long arm posterior splint was removed and he was 
begun on range of motion exercises.  After the sutures were 
removed and range of motion returned, on August 29 he was 
discharged to a brief period of limited duty.  The final 
diagnosis was .45-caliber bullet wound of the left forearm 
without artery, nerve or bone involvement.  In August 1961, 
it was indicated that there was no swelling with minimal pain 
at the medial epicondyle of an unspecified area.  When the 
veteran was examined for separation from service in January 
1962, there were no complaints or findings regarding the left 
forearm. 

The veteran was examined by the VA in October 1971.  His left 
handgrip was 95 pounds compared to 100 pounds on the right.  
He could pick up a paper clip and straight pin with either 
hand and could hold a piece of paper between the thumb and 
forefinger so that it could not be pulled away.  The scars on 
the left forearm were nonadherent and nonpainful.  The track 
of the wound was measured as 3 1/2 inches long.  Active range 
of motion of all joints in the upper extremities was within 
normal limits.  It was indicated that strength of all muscle 
groups in the upper extremities was also within normal 
limits.  Sensation of the upper extremities was intact.  
Current measurements of the upper extremities were equal.  It 
was stated that there was no pain to palpation over the left 
forearm.  An X-ray study of the left forearm was normal.

In a December 1971 rating action service connection was 
established for residuals of a gunshot wound of the left 
forearm, rated 10 percent disabling under Diagnostic 
Code 5307.

In a December 1978 statement, William Bunto, M.D., indicated 
that he had examined the veteran during that month.  The 
veteran reported that the gunshot wound interfered with his 
handwriting.  It was noted that he was left-handed.  
Examination showed a small fascial defect at the distal end 
of the scar.  It was stated that there might be some minimal 
impairment of diadochokinesis in the hand.  No loss of 
strength was appreciated.  Reflexes were brisk, normal and 
symmetrical.

The veteran was again examined by the VA in February 1979.  
Examination of the left arm showed mild to moderate muscle 
herniation involving Muscle Group VIII, with no evidence of 
involvement of Muscle Group VII.  A neurologic examination 
showed no evidence of neurologic disease.  

In a March 1979 rating action a 10 percent evaluation for the 
veteran's gunshot wound residuals of the left forearm was 
confirmed and continued.  He appealed from that decision and 
in August 1979 the appeal was denied by the Board of 
Veterans' Appeals.

In a March 1989 report by R.W.F. Harnett, M.D., it was 
indicated that, according to the veteran, his handwriting had 
deteriorated and in the previous six months he had had 
episodes of numbness involving his left hand.  On examination 
there was a well-healed scar in the fleshy part of the left 
forearm along the flexor muscles of the hand.  There was some 
loss of muscle bulk in the left forearm.  The veteran's left 
grip measured 40 on the dynamometer as opposed to 50 with the 
right hand.  Dr. Harnett indicated that a neurological 
examination was entirely normal and he found no evidence to 
suggest nerve damage.  He felt that the numbness in the hands 
and fingers was secondary to ischemia.  He suggested nerve 
conduction velocity testing which would have to be done in 
both ulnar nerves for comparison.

In February 1994 the veteran submitted a claim for an 
increased rating for the residuals of the gunshot wound to 
the left forearm.

The regional office later received a June 1994 neurological 
evaluation of the veteran conducted by a staff examiner at 
the Henry Ford Hospital in June 1994.  On physical 
examination it was indicated that there was possible left 
ulnar neuropathy.  Nerve conduction studies of the left upper 
extremity were normal.  An electromyogram was also normal.  

The veteran was examined by the VA in July 1994.  He related 
that for the previous five years his left hand had fallen 
asleep.  On examination there was a 4 1/2 inch scar on the mid-
forearm on the ulnar side which was one-quarter inch 
depressed.  The veteran had a normal fist and thumb and wrist 
range of motion.  X-ray studies of the left forearm were 
normal, with no sign of any metal fragments.  Electromyogram 
and nerve conduction studies performed in July 1994 were 
within normal limits.  The diagnosis was status post gunshot 
wound of the left forearm on the posterior side without hand 
or wrist limitation of motion or evidence of neurological 
injury.  

The veteran was also afforded a VA neurological examination 
in July 1994.  The veteran indicated that his gunshot wound 
residuals had not given him much trouble until recently when 
he had developed numbness.  He reported that he had a 
difficult time writing.  He related that occasionally his 
right hand would also become numb.  On examination there was 
a well-defined, well-healed scar on the fleshy part of the 
left forearm along the flexor muscles.  There was no 
twitching of the muscles or fasciculations.  There was some 
loss of muscle bulk in the left forearm.  Grip strength was 
slightly diminished, being 40 percent on the left and 
50 percent on the right.  The veteran claimed slightly 
decreased sensation to pinprick and light touch of fingers of 
the hand.  His reflexes were symmetrical and two plus in the 
upper and lower extremities.  There was no incoordination of 
the left hand.  There was slight objective weakness of the 
left grip when squeezing hands.  Range of motion was normal.  
It was noted that he had had an electromyogram performed at 
the Henry Ford Hospital which had been within normal limits 
and nerve conduction studies had also been within normal 
limits.  Sensory neuropathy in the ulnar nerve distribution, 
mostly involving the 3rd, 4th and 5th fingers on the left 
hand was diagnosed by history only.  

II.  Analysis

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus, flexors of the carpus and long flexors of the 
fingers and thumb, pronator) of the major upper extremity.  A 
30 percent evaluation requires moderately severe injury.  
38 C.F.R. Part 4, Code 5307.  A 10 percent evaluation is 
warranted for moderate injury to Muscle Group VIII (muscles 
arising mainly from the external condyle of the humerus, 
extensors of the carpus, fingers and thumb, supinator) of the 
major upper extremity.  A 20 percent evaluation requires 
moderately severe injury.  38 C.F.R. Part 4, Code 5308.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of relatively 
short track by a single bullet or a small shell or shrapnel 
fragment.  There was no explosive effect of a high velocity 
missile and there are no residuals of debridement or 
prolonged infection.  The objective findings include entrance 
and (if present) exit scars linear or relatively small and so 
situated as to indicate a relatively short track through the 
muscle tissue.  Objective findings also include signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), effective prior 
to July 1997.  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fascia or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c), 
effective prior to July 1997.  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lower threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), effective in July 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3), effective in July 1997.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The veteran's service medical records reflect that he 
sustained a 45-caliber gunshot wound of the left forearm that 
had been accidentally self-inflicted.  There was debridement 
of the wound and delayed primary closure.  However, there was 
no artery or nerve involvement or bony injury and the track 
of the wound was relatively short.  There was an absence of 
an explosive effect and no infection.  The recent 
examinations have shown that the veteran has a slight loss of 
muscle substance in the left forearm and the left grip is 
slightly diminished.  However, the gunshot wound scars are 
well healed and the veteran has a full range of motion of the 
hand and wrist.  Although the veteran has reported a numbness 
involving fingers of his left hand, repeated neurological 
examination and electromyogram and nerve conduction studies 
have not confirmed the presence of any sensory deficit.  The 
evidence of record, in the Board's judgment, does not 
establish that the gunshot wound residuals of the veteran's 
left forearm, which is his major extremity, are more than 
moderate in nature.  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The slight, sensory nerve 
impairment reported by the veteran, which has been 
unconfirmed by objective examinations, certainly does not 
warrant a separate compensable evaluation.  Accordingly, it 
follows that entitlement to an evaluation in excess of 
10 percent for the gunshot wound residuals would not be in 
order under either the amended schedular criteria which 
became effective in July 1997 or the old criteria that were 
in effect prior to that time.

The veteran has raised the question as to whether the gunshot 
wound residuals should be evaluated under Diagnostic 
Code 5307 or 5308.  In this case, the evidence reflects that 
the veteran sustained a through-and-through wound to the 
flexor surface of the left forearm due to a single bullet.  
No injury to the extensor muscles of the left forearm was 
shown and Diagnostic Code 5307 is accordingly the correct 
Diagnostic Code for application.  The February 1979 
examination was apparently simply in error when it stated 
that the muscle group was VIII.  Furthermore, a moderate 
muscle injury for either muscle group is rated as 10 percent 
disabling.  That examination did clearly establish that only 
one muscle group was involved, therefore there would no need 
to consider whether the rating could be elevated by 
considering the involvement of more than one group.  
38 C.F.R. §§  4.55, 4.56.

The veteran has maintained that he was hospitalized for an 
extended period during service as a result of his gunshot 
wound and that he had to retire in 1992 in part due to 
increased soreness and numbness in his left arm and hand.  
The veteran has maintained that his left arm and hand are at 
least 10 percent less strong than the right arm and hand as 
shown in the March 1989 tests by Dr. Harnett.  However, the 
duration of the veteran's hospitalization in service as a 
result of the gunshot wound was relatively short and he had 
an uneventful course of recovery.  The loss of grip strength 
on the left has been considered by the Board in evaluating 
the degree of severity of the gunshot wound residuals.  While 
some slight loss of muscle tissue and strength is present, 
the difference from the other arm has been described as 
minimal, and is fully consistent with the degree of 
impairment required for a moderate, but not a moderately 
severe rating.  The evidence in the Board's judgment does not 
establish that the gunshot wound residuals have produced more 
than moderate disability.  The veteran has not asserted that 
the gunshot wound residuals, of themselves, caused an 
inability to keep up with work requirements and necessitated 
his retirement.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
September 1994 hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left forearm, currently rated 10 percent 
disabling, is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

